Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 29 January 1815
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



29 Jan. 1815

I mentiond to mr D. Greenleaf the money which was to have been Sent to the Young Cranchs for their use. he Said he had found a minut of it in mr Cranch’s Books and that he had written to Judge Cranch respecting it, and that he waited for his direction, respecting which he expected soon to receive—
My Love to cousin Abbe. tell her the more She writes, the better She will love it—and that She must conquer her aversion to it—Children Should express themselves in their own language. they will Soon learn to correct it,—let them write Letters first upon Slates & coppy from that.
our good Friends the Doctor and Mrs Tufts were  well on saturday, and here during my absence in Boston.
I believe I have run myself out, and Satisfied your inquiries—I expected that George and John would want an other pr velvet overalls before Spring, and more Socks—
If I Should touch the Chapter of politicks there is no knowing where I Should Stop—I will only ask if you or mr Peabody can give me any account of a mr Harper from N hampshire who has made a wise intelligent humane and Sensible Speech in Congress upon the Bill for raising an Army. there is more judgment & Sound reason in it, than a thousand of John Randolphs vagaries and flights. you get nothing Scarcly in our Papers of the debates—and the federal papers misrepresent all most every thing & So discoulour and garble So abuse and Slander that it is enough to corrupt the Morals of a Nation—the Sin of the Republicans under the former administrations is transferd to them, but good by / Yours as ever
A A